Citation Nr: 0410570	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an effective date earlier than July 31, 1998, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Washington Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from August 
1967 to August 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  An unappealed May 1996 rating decision denied a rating in 
excess of 50 percent for post traumatic stress disorder (PTSD), 
then the veteran's only service connected disability.  

2.  The veteran filed his next claim for an increased rating for 
PTSD (and secondary service connection for an irregular heartbeat) 
on July 31, 1998; there is no medical evidence in the year prior 
to that date showing that PTSD had increased in severity.  

3.  VA examination in July 2001 established that the veteran was 
unemployable due to his service-connected PTSD.

4.  TDIU was granted, effective July 31, 1998.  

5.  No evidence added to the record between May 1996 and July 31, 
1998 shows that the veteran was unemployable due to his service 
connected disability 


CONCLUSION OF LAW

An effective date earlier than July 31, 1998, for TDIU is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA are 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

VA has fully complied with the mandates of the VCAA.  The veteran 
filed a claim in July 1998 seeking, in part, an increased rating 
for PTSD.  Ultimately (in October 2001) the RO granted a 70 
percent rating for PTSD, secondary service connection for 
irregular heartbeat, and TDIU, all effective July 31, 1998.  The 
veteran filed a timely Notice of Disagreement with the effective 
date of July 31, 1998 for TDIU.  Since this was a down-stream a 
issue arising from the grant of TDIU, the RO properly (See 
VAOPGCPREC 8-2003) provided notice in a Statement of the Case 
(SOC) in January 2003.  Regarding content of notice, the SOC 
outlined the controlling law and regulations, and what the 
evidence showed, and explained the basis for the effective date 
assigned.  

The record includes service medical records, private and VA 
outpatient treatment records, and reports of VA examinations.  
There is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements are met.  
The veteran is not prejudiced by the Board's proceeding with a 
merits review at this point.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Factual Background

Service connection for PTSD rated 50 percent was initially granted 
in January 1994.  In a May 1996 decision, the RO denied the 
veteran's claim for a rating in excess of 50 percent for PTSD.  He 
did not appeal this decision and it became final.  38 U.S.C.A. § 
7105A.  

The veteran next submitted a claim for an increased rating for 
PTSD on July 31, 1998.  In October 2001 the RO granted the claim, 
assigning a 70 percent rating for PTSD, granting secondary service 
connection for irregular heartbeat, and granting TDIU, all 
effective July 31, 1998.  As noted, the veteran disagrees with the 
effective date assigned for TDIU.  

On examination in June 1996, the veteran was observed to be 
"moderately anxious," and the examiner noted that, while his 
condition was stable since the last examination in June 1993, he 
displayed evidence of substantial work and social impairment.  

On examination in July 2001, conducted pursuant to the veteran's 
July 1998 claim, the examiner noted he reviewed the claims file, 
including prior VA examinations, a November 1992 VA 
Social/Industrial Survey, and statements from the veteran in which 
describing traumatic experiences during service and noting the 
ways in which PTSD had affected his life.  The examiner noted 
significant restriction in the veteran's range of affect, and 
stated that he appeared to have problems with anger and 
irritability, describing him as hyper alert and hyper vigilant.  
The diagnosis was chronic PTSD, severe in nature, with secondary 
chronic, moderately-severe dysthymic disorder, and panic disorder 
with agoraphobia.  The examiner concluded that, given the 
veteran's GAF score of approximately 40 and the level of severity 
of his PTSD and associated depression and panic disorders, he 
could not possibly gain or sustain competitive employment.  

Analysis

As a preliminary matter, the Board notes the Court has held that a 
claim for unemployability compensation was, in essence, an 
application for an increased rating.  See Wood v. Derwinski, 1 
Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 
537 (1995).

VA law provides that the effective date of an evaluation and award 
of compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. An earlier 
effective date may be assigned when it is factually ascertainable 
that an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

VA regulations provide that the terms "claim" and "application" 
mean a formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, the 
date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought and demonstrate an intent to apply for that 
identified benefit.  If an executed application form is submitted 
to VA within one year after the date it was sent to the claimant, 
it will be deemed filed on the date the informal claim was 
received.  See 38 C.F.R. § 3.155(a).

Once a formal claim has been allowed or disallowed because the 
disability was not compensable in degree, the receipt of VA 
examination or hospitalization reports will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b).  Competent private medical or lay 
evidence will be accepted, as of the day of receipt by VA, as an 
informal claim if it shows a reasonable probability of entitlement 
to benefits. Id.  

The Court has held that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).

The Court has also held TDIU is not a basis for an award of 
service connection but merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled under 
VA's Schedule for Rating Disabilities.  See Norris v. West, 12 
Vet. App. 413, 420-421 (1999); see also Roberson v. Principi, 251 
F.3d 1378 (2001).  The Court further held that a claim for TDIU 
was reasonably raised when a claimant, whose schedular rating met 
the minimum criteria under 38 C.F.R. § 4.16(a), requested 
entitlement to an increased rating and when there was evidence of 
current service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris, 12 Vet. App. at 421.

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common 
etiology or from a single accident are considered one disability.  
Id.

A total rating for compensation purposes based on unemployability 
will be granted when the evidence shows that the veteran, by 
reason of his service-connected disabilities, is precluded from 
obtaining or maintaining any gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

VA regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful occupation as 
a result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would be 
rendered unemployable by the circumstances.  Unemployability is 
synonymous with inability to secure and follow a substantially 
gainful occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

A rating decision becomes final if the veteran does not file a 
timely notice of disagreement with the decision or does not timely 
perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  Previous determinations that are final and 
binding, including decisions of degree of disability, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  

The RO's May 1996 rating decision in the matter of the rating for 
PTSD is final, and is a bar to an effective date for an increased 
rating for PTSD (and by extension TDIU) prior to the date of that 
rating decision.  The law and regulations governing effective 
dates of increased rating awards (outlined above) provide that the 
effective date will be the date entitlement arose or the date of 
claim, whichever is later.   The exception to this rule is when it 
is ascertainable that an increase in disability (here to the 
extent showing unemployability) occurred, and a claim for increase 
is filed within a year of when the increase in disability became 
ascertainable.  

Here, as the veteran's claim for increase was received on July 31, 
1998, he could potentially establish an effective date for TDIU up 
to one year prior to that date if it became factually 
ascertainable during that year that an increase in disability ( to 
the point of unemployability) had occurred.  Here, nothing added 
to the record during the period from May 1996 to July 31, 1998 
shows an increase in the veteran's psychiatric disability to the 
point of unemployability.  The veteran asserts that treatment 
records from sources other than VA (private medical records and 
evaluations conducted by state and SSA examiners) indicate 
unemployability prior to July 1998.  However, no such evidence was 
added to the record actually (or VA or SSA records constructively) 
during the period of time between May 1996 and July 31, 1998.  It 
did not become factually ascertainable at any point in time during 
the year preceding July 31, 1998  that the veteran was 
unemployable due to service connected disability.  Consequently, 
there is no legal basis for an award of TDIU prior to that date.  
The preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

An effective date earlier than July 31, 1998, for the grant of 
TDIU is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



